DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims 14-27 drawn to species II  in the reply filed on 05/05/2022 is acknowledged.
Claim 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022.
Specification
The disclosure is objected to because of the following informalities:
 “…They are poor versatility…” in para.[0004] needs to be corrected.  A suggested correction is -- They [[are]] have poor versatility--.
“…However, in other embodiments, Because the power supply module 100 has a small amount of current, the current limiter 230 can also be omitted. Let the power supply module 100 electrically connected with the current switch 220 directly…” in para.[0041] needs to be corrected.  A suggested correction is -- However, in other embodiments, [[B]]because the power supply module 100 has a small amount of current, the current limiter 230 can also be omitted[[.]] and [Let]] the power supply module 100 is electrically connected with the current switch 220 directly--.
“…Body part facing the magnetic stimulation area 360 is the area receives magnetic stimulation …” in para.[0043] needs to be corrected.  A suggested correction is -- Body part facing the magnetic stimulation area 360 is the area that receives magnetic stimulation --.
“…Similar to the planar coil 320, The wire 420 can be formed on the second insulating substrate 410 by etching metal foil or printing conductive adhesive…” in para.[0046] needs to be corrected.  A suggested correction is -- Similar to the planar coil 320, [[T]]the wire 420 can be formed on the second insulating substrate 410 by etching metal foil or printing conductive adhesive --.
“…300comprises …” in para.[0048] needs to be corrected.  A suggested correction is – 300 comprises --.
 Appropriate correction is required. 
The specification is objected to for the following reason: The listing of references in the specification such as in para. [0002-0004] (for example A. Lerchl, et al.,…Taiwan invention patent No. I528984, utility model patent No. M562133, patent application No. 201922313, Chinese patent publication No. CN105242224) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
	
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 17   “wherein adjacent two planar coils are electrically connected by plating through a via hole formed on the first insulating substrate” needs to be corrected.  A suggested correction is – wherein the adjacent two planar coils are electrically connected by plating [[through]] a via hole  formed on the first insulating substrate with a plating material—given its antecedent in claim 14 line 11-12 and instant specification page 15 para.[0048].
Claim 14 line 14-16 “wherein, if the number of the planar coil module is one, end points of the outermost two planar coils are directly electrically connected with the current switch to form a loop” needs to be corrected. A suggested correction is -- wherein, if the number of the planar coil module is one, end points of [[the]] outermost two planar coils are directly electrically connected with the current switch to form a loop—in light of lack of any antecedent basis for the term “the outermost two planar coils” in claim 14.
Claim 14 line 1 “A magnetic stimulation device having coil structure” needs to be corrected consistent with scope of disclosure which focuses on treatment of living organisms (see at least instant application specification para. [0001], [0045]). A suggested correction is -- A magnetic stimulation treatment device having coil structure—or -- A therapeutic magnetic stimulation device having coil structure--.
Claim 14 line 11 “a plurality of planar coils, parallel to one another” needs to be corrected in light of instant application disclosure para. [0047] to --a plurality of planar coils[[,]] laminated in parallel to one another--.
Claim 15 line 4 “enhancing the overall magnetic permeability” needs to be corrected to -- enhancing [[the]] overall magnetic permeability—in light of any antecedent basis for the term “the overall magnetic permeability” in the claim.
Claim 14 lines 6-7 “adjusting a waveform of the current from the power supply module” needs to be corrected to -- adjusting a waveform of [[the]] current from the power supply module —in light of any antecedent basis for the term “the current” in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 in line 20 recites “the planar coil” in the limitation “the planar coil receives the adjusted output current” which renders the claim unclear. More specifically, it is unclear as to “the planar coil” in claim 14 line 20 is referencing which of the various preceding instances in the claim i.e. “plurality of planar coils”, “outermost two planar coils”, “the outermost planar coils”,  one among “the first and the last planar coil modules”, or some other.
Claim 21 in line 2 recites “the planar coil” which renders the claim unclear. More specifically, it is unclear as to “the planar coil” in claim 21 is referencing which of the various preceding instances in the claim 14 i.e. each planar coil, any planar coil, every planar coil, “the planar coil” in the limitation “the planar coil receives the adjusted output current”, “plurality of planar coils”, “outermost two planar coils”, “the outermost planar coils”,  one among “the first and the last planar coil modules”, or some other.
Claim 26  in line 2 recites “the planar coil” which renders the claim unclear. More specifically, it is unclear as to “the planar coil” in claim 26 is referencing which of the various preceding instances in the claim 14 i.e. each planar coil, any planar coil, every planar coil, “the planar coil” in the limitation “the planar coil receives the adjusted output current”, “plurality of planar coils”, “outermost two planar coils”, “the outermost planar coils”,  one among “the first and the last planar coil modules”, or some other.
Claim 15 in line 2, 3-4, claim 23 in line 3, claim 27 in line 2 recite “the planar coil module” which render the claims unclear. More specifically, it is unclear as to which of the multiple instances of planar coil module in claim 14 is being referenced by these claims i.e. claim 14 line 9 “at least one planar coil module”,  claim 14 line 17-18 “adjacent two planar coil modules”, claim 14 line 19 “the first and the last planar coil modules” or some other.
Claim 14 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the essential/critical magnetic field range that has the effect recited in at least claim 14 line 1 “magnetic stimulation”. More specifically,  the specification in para. [0043] explicitly states that “the low energy fixed magnetic field (0.about.1000 Gauss) has a curative and stimulative effect on living organisms. Therefore, in all embodiments of the present invention, an electric stimulation magnetic field of the planar coil module generated by the adjusted output current ranges from 0 to 1000 Gauss”. Dependent claims 13-26 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. . Consequently, dependent claims 13-26 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims 14. Examiner suggests further limiting claim 14 with claim 27 subject-matter i.e. --wherein an electric stimulation magnetic field of the planar coil module generated by the adjusted output current ranges between 0 to 1000 Gauss--.
Claim 14 recites “at least one planar coil module, comprising: at least one first insulating substrate; and a plurality of planar coils, parallel to one another, wherein adjacent two planar coils are electrically connected and formed on two sides of the same first insulating substrate” which renders the claim unclear. More specifically, if two adjacent planar coils are parallel to one another and formed on two sides of the same first insulating substrate, then it is unclear as to how the two planar coils are electrically connected despite the presence of the intermediary insulating substrate. Dependent claims 13-16, 18-27 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. . Consequently, dependent claims 13-16, 18-27 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims 14. Examiner suggest further limiting claim 14 to include claim 17 subject-matter which details how the two adjacent planar arrays are electrically connected in spite of the insulating substrate separating the two parallel adjacent coils i.e. --wherein the adjacent two planar coils are electrically connected by plating a via hole  formed on the first insulating substrate with a plating material--.
Claim 27 recites “adjusted output current ranges from 0 to 1000 Gauss” which renders the claim unclear. More specifically, it is unclear as to whether  adjusted output current ranges includes “0 Gauss” and if does it is unclear as to how or what manner it is possible to render any magnetic stimulation at “0 Gauss”. If “0 Gauss” is not included, Examiner suggests amending limitation to --adjusted output current ranges [[from]] between 0 to 1000 Gauss--.
Dependent claims 13-27 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 13-27 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Contingently Allowable Subject-Matter
As per independent Claim 14,  independent Claim 14would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 15-27, dependent claims 15-27 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 15-27, dependent claims 15-27 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 14, the prior art of record fails to disclose or render obvious a therapeutic magnetic stimulation treatment device having coil structure, comprising: … a current control module, electrically connected with the power supply module, comprising: a signal generator, generating a current waveform signal; and a current switch, electrically connected with the signal generator, adjusting a waveform of the current from the power supply module with the current waveform signal to form an adjusted output current; and at least one planar coil module, comprising: at least one first insulating substrate; and a plurality of planar coils laminated in parallel to one another, wherein adjacent two planar coils are electrically connected and formed on two sides of the same first insulating substrate, wherein, if the number of the planar coil module is one, end points of the outermost two planar coils are directly electrically connected with the current switch to form a loop; if the number of the planar coil module is more than one, end points of the outermost planar coils of adjacent two planar coil modules are connected and unconnected endpoints of the outermost planar coils of the first and the last planar coil modules are directly electrically connected with the current switch; the planar coil receives the adjusted output current to generate a corresponding varying intensity magnetic field, the current in the plurality of planar coils of the same planar coil module flows in the same rotational direction, and locations of the strongest magnetic field intensity generated by current of every planar coils are substantially aligned including  all the other features, structures, specific arrangement and combination of features and structures in independent Claim 1. 
Prior art US 20180102030 A1 to Khoshkava; Vahid et al. discloses an electromagnetic haptic actuator comprising a first planar magnetic layer and a second planar magnetic layer. The first planar magnetic layer comprises a first substrate and a first planar conductive coil formed on the first substrate. The second planar magnetic layer comprises a planar magnet and spaced adjacent to the first planar magnetic layer with a gap in between the first planar magnetic layer and second planar magnetic layer. Khoshkava discloses a first planar magnetic layer embodiment (see fig. 3, [0033]) comprising parallelly stacked conductive planar coils positioned on opposite sides of a substrate with the layers of conductive coils serially connected to the coils through a VIA to achieve a stronger electromagnetic force.
Prior art US 20150080636 A1 to Rogachefsky; Richard A. et al. discloses  an orthopedic fixation device with an integrated magnetic field generator for placement in a patient to promote healing of tissue, to reduce infection, reduce both acute and chronic pain, and to reduce edema, as well as for other medical purposes where the device includes a plurality of pancake coils (see fig. 10) provided in a two-dimensional array on a plate. Using appropriate controls, the pancake coils may be selectively energized at desired frequencies and for preferred durations. For example, when a plate such as that illustrated in FIG. 10 is used, the coil or coils closest to the target tissue site will be energized according to a first treatment methodology. Other coils may be energized differently or not at all. In other embodiments, more or fewer pancake coils may be provided.
Prior art US 20110178574 A1 to Hardy; Russell et al. discloses a wound treatment system comprising a silver containment element and a planar spiral metal coil electromagnetic element on a polymeric substrate, the electromagnet element being controllable to produce a pulsed magnetic field proximate to the silver containment element to control the number of active ions in the silver containment element.
Prior art US 20130274542 A1 to Volo; Cataldo et al. discloses  an electromedical device (see at least fig. 1-3) for the treatment of human parasitosis comprising a plurality of coaxial planar parallel coils separated by air defining a cage for accommodating the patient, the coils being connected to a drive circuit for subjecting the patient to a substantially uniform magnetic field.
Prior art US 20210361965 A1 to Yakobson; Elad et al. discloses an electronic medical patch (see fig. 1-5, 9) applied externally to an injured limb, the patch comprising a circular configuration planar continuous multi-turn coil or coils, for focusing the generated electromagnetic field onto an injured tissue site. When patch is positioned on top of a flat surface, all turns of coil are coplanar, and each turn is concentric with an adjacent turn.
Prior art US 5480373 A to Fischer; Gerhard et al. discloses a transmitter coil (see fig. 3) connected to a generator for applying electromagnetic fields to a body region of a living organism for use in clinical practice comprising  four transmitter coils  with an appropriate measuring coil  fitted on a carrier  which is once again highly flexible and the size of which can correspond approximately to the size of a bed cover. By means of switching the individual transmitter coils on and off, it is possible to treat different bodily sections of varying sizes at the same time.
However, the prior art of record fails to disclose or render obvious a therapeutic magnetic stimulation treatment device having coil structure, comprising: … a current control module, electrically connected with the power supply module, comprising: a signal generator, generating a current waveform signal; and a current switch, electrically connected with the signal generator, adjusting a waveform of the current from the power supply module with the current waveform signal to form an adjusted output current; and at least one planar coil module, comprising: at least one first insulating substrate; and a plurality of planar coils laminated in parallel to one another, wherein adjacent two planar coils are electrically connected and formed on two sides of the same first insulating substrate, …the planar coil receives the adjusted output current to generate a corresponding varying intensity magnetic field, the current in the plurality of planar coils of the same planar coil module flows in the same rotational direction, and locations of the strongest magnetic field intensity generated by current of every planar coils are substantially aligned including  all the other features, structures, specific arrangement and combination of features and structures in independent Claim 1. 
Additionally, as per dependent claims 15-27, dependent claims 15-27 would be contingently allowable based on their direct/indirect dependency on respective contingently allowable base claim.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20150080637 A1 for disclosing planar magnetic microcoil neural stimulator (see fig. 13) and driving pulse parameters to maximize current in tissue to excite neurons and to harvest energy drained from microcoil similar in terms of use of planar coils to deliver magnetic stimulation to tissue to that disclosed.
US 20120190989 A1 for discloses coaxial planar coil sensors (see fig. 14) for biomedical applications similar in terms of use of flexible coaxial planar coils for medical application to that disclosed.
US 20110021863 A1 for disclosing energy emitting body wrapping apparatus that includes one or more conductive planar coils that produce a magnetic field focused on the target nerve upon receiving an electric current similar in terms of use of planar coils to deliver magnetic stimulation to tissue to that disclosed.
US 20050171397 A1 for disclosing a system for stimulating immune systems of biological entities in an environment. The system comprises at least one electric current generator providing a source of pulsed electrical current. The system further comprises at least one arrangement of electrically conductive material having a first end and a second end, both of the ends being connected to the at least one generator to form a closed circuit such that the at least one arrangement emits a spatially non-uniform pulsed magnetic field into the environment in response to the pulsed electrical current to stimulate the immune systems as the biological entities move within the environment via at least one coil arrangement comprising a plurality of substantially parallel segments of the conductive material forming a flat, planar substantially rectangular coil grid similar in terms of use of planar coil arrangement to deliver magnetic stimulation to tissue to that disclosed.
US 5224922 A for disclosing quasistatic biological cell and tissue modifier that delivers a controlled electromagnetic environment which produces beneficial effects in biological tissue. The electromagnetic environment consists of a static magnetic field and a time-varying field. The static magnetic field potentiates the effect of the time-varying magnetic field and further modulates the amplitude at which the time-varying field is biologically active. The static field is provided by a permanent magnet or through electromagnetic means and the coil that produces the time-varying field is a single coplanar helical coil or a plurality of coplanar helical coil segments connected in parallel. The coil utilized is a flexible printed circuit that can be contoured around an organ. This prior art is similar in terms of use of coplanar coils to render magnetic therapy to tissue to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        July 2, 2022